PER CURIAM.
We affirm, since under the relevant case law it appears that summary judgment was properly entered herein.
In Iglehart v. Phillips, 383 So.2d 610 (Fla.1980), the Florida Supreme Court held that a purchase option, consisting of a right of first refusal for an unlimited period and for a fixed purchase price, was invalid and unenforceable, as an unreasonable restraint on alienation. Because the record indicates without dispute that the right of first refusal in the case at bar contained no duration period, and made no adjustment for either inflation or market value, the right is invalid under Iglehart. This conclusion is supported by the holdings in Colen v. Patterson, 436 So.2d 182 (Fla. 2d DCA), rev. denied, 438 So.2d 831 (Fla.1983), and Brine v. Fertitta, 537 So.2d 113 (Fla. 2d DCA 1988), both of which applied the legal principle set out in Igle-hart to similar factual situations.
GLICKSTEIN, C.J., and ANSTEAD, J., and HOY, JOHN J., Associate Judge, concur.